Citation Nr: 0809256	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  01-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran (appellant) served on active duty from November 
1967 to November 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

In September 2002, the veteran testified at a video hearing 
before the undersigned Acting Veterans Law Judge.  In July 
2003, the claim was remanded by the Board to the RO for 
additional development.  In July 2005, the Board issued a 
decision which denied an increased evaluation for a low back 
disorder and also denied entitlement to an effective date 
earlier than January 13, 1998, for the assignment of a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities.  The veteran appealed 
the Board's denial to the United States Court of Appeals for 
Veterans Claims (Court), and in a September 2007 decision, 
the Court affirmed the Board's decision regarding entitlement 
to an effective date earlier than January 13, 1998, for the 
assignment of a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities, 
and vacated and remanded the claim for an increased 
evaluation a low back disorder for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2003, the Board remanded this claim to the RO for 
additional development.  The RO was instructed to make 
arrangements with the appropriate VA medical facility(ies) 
for the veteran to be afforded VA orthopedic and neurological 
examinations.  In April 2004, the veteran underwent a VA 
neurological examination; however, an orthopedic examination 
was not scheduled.  The failure of the RO to comply with the 
Board's directive in this matter and ensure that the VA 
schedule both a neurological and orthopedic examination 
constitutes a violation of the appellant's due process 
rights, which requires another remand of this appeal.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The appellant is hereby notified that it is his 
responsibility to report for any examinations scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Additionally, the most recent VA treatment records in the 
file are dated in 2004.  On remand, the RO should determine 
if the veteran has had VA treatment since 2004 and if so, 
secure these records.  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have not been satisfied with respect to 
the issue of entitlement to an increased evaluation for low 
back disorder.  This would include notice as to the 
assignment of disability ratings and effective dates in 
compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
as specified in Dingess v. Nicholson, 19 Vet. App. 473 
(2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. January 30, 
2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Since notice that complies with Vazquez-Flores v. Peake, No. 
05-0355, 2008 WL 239951 (Ct. Vet. App. January 30, 2008), has 
not been provided, such notice should be sent to the veteran.  

In view of the foregoing, the case is hereby REMANDED to the 
RO/AMC for the following development:

1.  The RO/AMC should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  
Specifically, provide the veteran with 
notice as to the criteria required for an 
increased rating for his back disability.  
The letter must be in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as 
well as 38 U.S.C.A. 5102, 5103, and 
5103A, 38 C.F.R. § 3.159, and any other 
applicable legal precedent.  The veteran 
should be informed as to the information 
and evidence necessary to substantiate 
his claim, including which evidence, if 
any, the veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  The veteran should also 
be advised to send any evidence in his 
possession pertinent to his appeal to the 
VA.  Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claim.  Include in the letter notice 
which complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Include in the notice letter an 
explanation as to the information and 
evidence needed for an increased rating 
claim, as outlined in Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951(Ct. 
Vet. App. January 30, 2008).  

2.  Obtain any VA treatment records for 
the veteran from 2004 to the present, 
which are not currently in the file.  

3.  Schedule the veteran for a 
neurological examination and an 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to the examiners for review and 
the examiners must indicate in the 
examination reports that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  

A.  The orthopedic examiner should 
evaluate the veteran's low back 
disability, to include conducting all 
indicated tests, including X-rays.  The 
examiner should ascertain the nature and 
severity of the veteran's service-
connected low back disability.  The 
orthopedic examiner should provide an 
assessment of the severity of the 
veteran's low back disability to 
specifically include reference to the 
absence or presence of muscle spasms, in 
addition to range of motion studies which 
are to be expressed in degrees and in 
relation to normal range of motion.  
 
The examiner should note whether there 
are any further limitations due to pain 
and, if so, quantify the degree of 
additional impairment due to pain.  The 
examiner should be asked to determine 
whether the veteran's low back exhibits 
weakened movement, excess fatigability, 
or incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The effect of the low back disability on 
the veteran's employability should be 
discussed.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that. 
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

B.  The neurologic examiner should 
specifically describe the symptoms 
associated with any neurologic 
involvement of the low back to include 
the etiology of any neurologic findings.  
The examiner must fully describe the 
severity and duration of any recurring 
attacks.  The examiner should also 
indicate the total duration of any 
incapacitating episodes (periods of acute 
signs and symptoms requiring bed rest 
prescribed by a physician and treatment 
by a physician) during the past 12 
months.  In addition, the examiner should 
state whether the condition is manifested 
by neurological impairment from the low 
back disorder, and if so, identify any 
neurological symptoms and express an 
opinion as to their severity.  The 
examiner should identify any neurological 
findings and identify any nerves involved 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms. If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that. The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  If further development is required it 
should be undertaken.  Then, readjudicate 
the claim on appeal with application of 
all appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him with a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
NADINE W. BENJAMIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



